In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00199-CR



        ASHLEY RENEE WILLIAMS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 196th District Court
                Hunt County, Texas
               Trial Court No. 30,558




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                               MEMORANDUM OPINION
       Ashley Renee Williams appeals her conviction for intentional bodily injury to a child. See

TEX. PENAL CODE ANN. § 22.04(f) (West Supp. 2015). Williams was sentenced to four years’

imprisonment. Williams was represented by retained counsel at trial and a different appointed

attorney on appeal.

       William’s attorney on appeal has filed a brief which discusses the record and reviews the

proceedings in detail. The brief sets out the procedural history and summarizes the evidence

elicited during the course of the proceeding. Meeting the requirements of Anders v. California,

counsel has provided a professional evaluation of the record demonstrating why there are no

arguable grounds to be advanced on appeal. Anders v. California, 386 U.S. 738, 743–44 (1967);

In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State,

813 S.W.2d 503, 509–10 (Tex. Crim. App. 1981); High v. State, 573 S.W.2d 807, 812–13 (Tex.

Crim. App. [Panel Op.] 1978). Counsel has also filed a motion with this Court seeking to withdraw

as counsel in this appeal.

       Counsel provided Williams with a copy of the brief, the appellate record, and the motion

to withdraw. Counsel also informed Williams of her right to file a pro se response and of her right

to review the record. William’s pro se response, if any, was due on or before March 11, 2016.

Williams has not filed a pro se response, nor has she requested an extension of time in which to

file such a response.




                                                2
         We have determined that this appeal is wholly frivolous. We have independently reviewed

the clerk’s and reporter’s records, and we agree that no arguable issues support an appeal. See

Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).

         In the Anders context, once we determine that the appeal is without merit and is frivolous,

we must either dismiss the appeal or affirm the trial court’s judgment. See Anders, 386 U.S. 738.

         We affirm the judgment of the trial court.1




                                                         Bailey C. Moseley
                                                         Justice

Date Submitted:             April 7, 2016
Date Decided:               May 18, 2016

Do Not Publish




1
 Since we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request to
withdraw from further representation of appellant in this case. Anders, 386 U.S. at 744. No substitute counsel will
be appointed. Should appellant wish to seek further review of this case by the Texas Court of Criminal Appeals,
appellant must either retain an attorney to file a petition for discretionary review or appellant must file a pro se petition
for discretionary review. Any petition for discretionary review must be filed within thirty days from either the date
of this opinion or the date on which the last timely motion for rehearing was overruled by this Court. See TEX. R.
APP. P. 68.2. Any petition for discretionary review must be filed with the clerk of the Texas Court of Criminal
Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review should comply with the requirements of
Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.




                                                             3